Per Curiam.

The journal entry of the Athens County Municipal Court sentencing defendant recites, inter alia, that defendant was “brought before the Court” and asked whether “he had anything further to say why judgement should not be pronounced against him.” That entry is not, *48however, supported by the record. It is a “form” entry with blanks for the name of the defendant, the offense charged, etc. The transcript of the official court reporter contained in the record certified to this court shows that defendant was not present at the time she was found guilty and sentenced.
Crim. R. 43(A) provides that a defendant “shall be present at * * * every stage of the trial, including * * * the imposition of sentence * * (Emphasis added.) See, also, Crim. R. 32(A)(1); R. C. 2945.12.
Accordingly, the judgment of the Court of Appeals affirming the judgment and sentence is reversed, and the cause is remanded to the Municipal Court with instructions to vacate the journal entry sentencing defendant, and then to sentence defendant in accordance with law.

Judgment reversed and cause remanded.

O’Neill, C. J., Herbert, Celebrezze, P. Brown, Sweeney and Locher, JJ., concur.
W. Brown, J., dissents.